Exhibit 10.1(b)

GUARANTY

THIS GUARANTY, dated as of August 29, 2017 (as amended, restated, supplemented
or modified from time to time, the “Guaranty”), is executed in favor of BNP
PARIBAS, as collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) and the
other Lender Parties (as defined below).

W I T N E S S E T H:

WHEREAS, Green Plains Inc. (the “Borrower”), the lenders party thereto from time
to time, the Administrative Agent and the Collateral Agent, have entered into a
Term Loan Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used but not defined herein have the respective meanings
ascribed thereto in the Loan Agreement); and

WHEREAS, each of the undersigned will benefit from the making of Loans pursuant
to the Loan Agreement and is willing to guarantee the respective Liabilities (as
defined below) as hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the undersigned agrees as follows:

Each of the undersigned hereby, jointly and severally, absolutely,
unconditionally and irrevocably, as primary obligor and not merely as surety,
guarantees the full and prompt payment when due, whether by acceleration or
otherwise, and at all times thereafter, of: (a) all obligations of the Borrower,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, and whether for
principal, interest, fees, reimbursement obligations, indemnities or otherwise
(including, without limitation, interest accruing after, and advances made
after, the commencement of an Insolvency Proceeding with respect to the
Borrower, whether or not a claim for post-filing or post-petition interest or
advances is allowed in such case or proceeding), that arise under or in
connection with the Loan Agreement or any other Loan Document, as the same may
be amended, modified, extended or renewed from time to time; and (b) all
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
charges) paid or incurred by the Administrative Agent or any other Lender Party
(as defined below) in enforcing this Guaranty or any other applicable Loan
Document against such undersigned (all of the foregoing obligations,
collectively, the “Liabilities” of such undersigned); provided that the
liability of each of the undersigned hereunder shall be limited to the maximum
amount of the applicable Liabilities that such undersigned may guarantee without
rendering this Guaranty void or voidable with respect to such undersigned under
any fraudulent conveyance or fraudulent transfer law. Each of the undersigned
under this Guaranty desire to allocate among themselves, in a fair and equitable
manner, their obligations arising under this Guaranty. Accordingly, in the event
any payment or distribution is made on any date by any of the undersigned under
this Guaranty or under any other guaranty related to the obligations under the
Loan Agreement, such guarantor shall be entitled to a contribution from each of
the other undersigned guarantors in the maximum amount permitted by law so as to
maximize the aggregate amount of the Liabilities paid to the Lender Parties.



--------------------------------------------------------------------------------

As used herein, “Lender Party” means the Administrative Agent, the Collateral
Agent, and each Lender.

Each of the undersigned agrees that if any Event of Default occurs under
Section 12.1.7 or 12.1.8 of the Loan Agreement at a time when the Liabilities
are not otherwise due and payable in full (whether due to a judicial stay of
acceleration or otherwise), then such undersigned will pay to the Administrative
Agent for the account of the Lender Parties forthwith the full amount that would
be payable hereunder by such undersigned if all Liabilities were then due and
payable.

Each of the undersigned is (i) duly formed or organized and is validly existing
and in good standing under the laws of the jurisdiction in which it was formed
and (ii) has full power and authority to execute this Guaranty. This Guaranty
has been duly and validly executed by or on behalf of each of the undersigned
and constitutes the legal, valid and binding obligation of each of the
undersigned and is enforceable against each of them in accordance with its
terms, subject, as to enforceability, to the effect of applicable bankruptcy,
insolvency and other similar laws limiting the enforcement of creditors’ rights
generally and to general principles of equity. The execution, delivery and
performance of this Guaranty by each of the undersigned does not and will not
violate, or contravene (x) its Organizational Documents, (y) any existing
license, contract, indenture or other agreement binding upon any of them or
(z) any existing law, statute, regulation, order, decree or judgment applicable
to any of them or their respective property. No authorization, approval, or
other action by, and no notice to or filing with, any governmental authority,
regulatory body or any other Person is required for the execution, delivery, and
performance of this Guaranty by any of the undersigned.

To secure all obligations of each of the undersigned hereunder, the Collateral
Agent and each other Lender Party shall have a Lien on and security interest in
all balances, credits, deposits, accounts or moneys of or in the name of such
undersigned now or hereafter held with the Collateral Agent or such other Lender
Party and any and all property of every kind or description of or in the name of
such undersigned now or hereafter, for any reason or purpose whatsoever, in the
possession or control of, or in transit to, the Collateral Agent or such other
Lender Party or any agent or bailee for the Collateral Agent or such other
Lender Party. Subject to the terms of the Loan Documents and the ABL
Intercreditor Agreements, each Lender Party may, at its option, offset balances
held by such Lender Party for the account of any of the undersigned (at any of
its offices and regardless of whether such balances are then due to such
undersigned), against any Liabilities of such undersigned owing to such Lender
Party that are not paid when due (by acceleration or otherwise).

This Guaranty shall in all respects be a continuing, irrevocable, absolute and
unconditional guaranty of payment and performance and not merely a guaranty of
collectability, and shall remain in full force and effect (notwithstanding the
dissolution of any of the undersigned, that at any time or from time to time no
Liabilities are outstanding or any other circumstance) until all Liabilities
have been indefeasibly paid in full in cash.

 

2



--------------------------------------------------------------------------------

Each of the undersigned further agrees that if at any time all or any part of
any payment theretofore applied by the Administrative Agent or any other Lender
Party to any of the Liabilities is or must be rescinded or returned by the
Administrative Agent or such other Lender Party for any reason whatsoever
(including the insolvency, bankruptcy or reorganization of the Borrower or any
of the undersigned), such Liabilities shall, for purposes of this Guaranty, to
the extent that such payment is or must be rescinded or returned, be deemed to
have continued in existence, notwithstanding such application by the
Administrative Agent or such other Lender Party, and this Guaranty shall
continue to be effective or be reinstated, as the case may be, as to such
Liabilities, all as though such application by the Administrative Agent or such
other Lender Party had not been made.

The Administrative Agent or any other Lender Party may, from time to time, at
its sole discretion and without notice to any of the undersigned in their
capacity as guarantors hereunder, take any or all of the following actions
without affecting the obligations of any of the undersigned hereunder:
(a) retain or obtain a security interest in any property to secure any of the
Liabilities or any obligation hereunder, (b) retain or obtain the primary or
secondary obligation of any other obligor or obligors (in addition to each of
the undersigned) with respect to any of the Liabilities, (c) extend, modify,
restate, amend or renew any of the Liabilities for one or more periods (whether
or not longer than the original period), alter or exchange any of the
Liabilities, or release or compromise any obligation of any of the undersigned
hereunder or any other guarantor or any obligation of any nature of any other
obligor with respect to any of the Liabilities, (d) release any security
interest in, or surrender, release or permit any substitution or exchange for,
any property securing any Liabilities or any obligation hereunder, or extend or
renew for one or more periods (whether or not longer than the original period)
or release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such property, and (e) resort to any of the
undersigned for payment of any of the Liabilities when due, whether or not the
Administrative Agent or such other Lender Party shall have resorted to any
property securing any of the Liabilities or any obligation hereunder or shall
have proceeded against any of the undersigned or any other obligor primarily or
secondarily obligated with respect to any of the Liabilities.

Any amount received by the Administrative Agent or any Lender Party from
whatever source on account of the Liabilities may be applied by it toward the
payment of the Liabilities in accordance with the Loan Documents and,
notwithstanding any payment made by or for the account of any of the undersigned
pursuant to this Guaranty, each of the undersigned shall not exercise any right
of subrogation to any right of any Lender Party until such time as this Guaranty
shall have been terminated as to all of the undersigned and the Lender Parties
shall have received final payment in cash of the full amount of all Liabilities.

In case any payment is made on account of the Liabilities by any of the
undersigned or is received or collected on account of the Liabilities from any
of the undersigned or its property: (a) if such payment is made by an
undersigned or from its property in respect of the Liabilities of another
undersigned, such undersigned shall be entitled, subject to and upon (but not
before) such time as this Guaranty shall have been terminated as to all of the
undersigned and the Lender Parties shall have received final payment in cash of
the full amount of all Liabilities, (i) to

 

3



--------------------------------------------------------------------------------

demand and enforce reimbursement for the full amount of such payment from such
other undersigned, and (ii) to demand and enforce contribution in respect of
such payment from each other undersigned which has not paid its fair share of
such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each undersigned pays its
fair share of the unreimbursed portion of such payment; and (b) if and whenever
any right of reimbursement or contribution becomes enforceable by any of the
undersigned against any other undersigned whether under this paragraph or
otherwise, such undersigned shall be entitled, subject to and upon (but not
before) such time as this Guaranty shall have been terminated as to all of the
undersigned and the Lender Parties shall have received final payment in cash of
the full amount of all Liabilities, to be subrogated (equally and ratably with
each of the other undersigned entitled to reimbursement or contribution from any
other undersigned as set forth in this paragraph) to any security interest that
may then be held by the Collateral Agent upon any Collateral securing or
purporting to secure any of the Liabilities. For purposes of (a)(ii) above, ,
the fair share of each undersigned as to any unreimbursed payment shall be
determined based on an equitable apportionment of such unreimbursed payment
among all of the undersigned (other than the undersigned whose primary
obligations were so guaranteed by each of the other undersigned) based on the
relative value of their assets and any other equitable considerations deemed
appropriate by the court. Any right of subrogation of any of the undersigned
shall be enforceable solely after such time as this Guaranty shall have been
terminated as to all of the undersigned and the Lender Parties shall have
received final payment in cash of the full amount of all Liabilities and solely
against each of the undersigned, and not against the Lender Parties, and neither
the Collateral Agent nor any other Lender Party shall have any duty whatsoever
to warrant, ensure or protect any such right of subrogation or to obtain,
perfect, maintain, hold, enforce or retain any Collateral securing or purporting
to secure any of the Liabilities for any purpose related to any such right of
subrogation. All rights and claims arising under this paragraph or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any of the
undersigned as to any payment on account of either (x) the Liabilities or
(y) any other obligation that is secured by any Collateral that also secures or
purports to secure any of the Liabilities, in each case made by it or received
or collected from its property shall be fully subordinated to the Liabilities in
all respects prior to such time as this Guaranty shall have been terminated as
to all of the undersigned and the Lender Parties shall have received final
payment in cash of the full amount of all Liabilities. Until such time as this
Guaranty shall have been terminated as to all of the undersigned and the Lender
Parties shall have received final payment in cash of the full amount of all
Liabilities, none of the undersigned may demand or receive any collateral
security, payment or distribution whatsoever (whether in cash, property or
securities or otherwise) on account of any such right or claim. If any such
payment or distribution is made or becomes available to any of the undersigned
in any bankruptcy case, receivership, or insolvency or liquidation proceeding,
such payment or distribution shall be delivered by the person making such
payment or distribution directly to the Collateral Agent, for application to the
payment of the Liabilities. If any such payment or distribution is received by
any of the undersigned, it shall be held by such undersigned in trust, as
trustee of an express trust for the benefit of the Lender Parties, and shall
forthwith be transferred and delivered by such undersigned to the Collateral
Agent, in the exact form received and, if necessary, duly endorsed.

 

4



--------------------------------------------------------------------------------

Each of the undersigned hereby expressly waives: (a) notice of the acceptance by
any Lender Party of this Guaranty, (b) notice of the existence or creation or
non-payment of all or any of the Liabilities, (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever, and (d) all diligence in
collection or protection of or realization upon any Liabilities or any security
for or guaranty of any Liabilities.

The creation or existence from time to time of additional Liabilities to any
Lender Party is hereby authorized, without notice to any of the undersigned, and
shall in no way affect or impair the rights of any Lender Party or the
obligations of any of the undersigned under this Guaranty.

Subject to the provisions of the Loan Agreement, any Lender Party may from time
to time, without notice to any of the undersigned, assign or transfer any of the
Liabilities or any interest therein; and, notwithstanding any such assignment or
transfer or any subsequent permitted assignment or permitted transfer thereof,
such Liabilities shall be and remain Liabilities for purposes of this Guaranty,
and each and every immediate and successive permitted assignee or permitted
transferee of any of the Liabilities or of any interest therein shall, to the
extent of the interest of such assignee or transferee in the Liabilities, be
entitled to the benefits of this Guaranty to the same extent as if such assignee
or transferee were an original Lender Party.

No delay on the part of any Lender Party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by any
Lender Party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy, nor shall any modification
or waiver of any provision of this Guaranty be binding upon any Lender Party
except as expressly set forth in a writing duly signed and delivered on behalf
of the Administrative Agent. No action of any Lender Party permitted hereunder
shall in any way affect or impair the rights of any Lender Party or the
obligations of any of the undersigned under this Guaranty. For purposes of this
Guaranty, Liabilities shall include all obligations of the Borrower to any
Lender Party arising under or in connection with any Loan Document,
notwithstanding any right or power of the Borrower or anyone else to assert any
claim or defense as to the invalidity or unenforceability of any obligation, and
no such claim or defense shall affect or impair the obligations of any of the
undersigned hereunder.

Pursuant to the Loan Agreement, (a) this Guaranty has been delivered to the
Administrative Agent and (b) the Administrative Agent has been authorized to
enforce this Guaranty on behalf of the Lender Parties. All payments by any of
the undersigned pursuant to this Guaranty shall be made to the Administrative
Agent (and any amount received by the Administrative Agent for the account of a
Lender Party shall, subject to the other provisions of this Guaranty, be deemed
received by such Lender Party upon receipt by the Administrative Agent) at such
office or account of the Administrative Agent as the Administrative Agent may
designate from time to time, in lawful money of the United States of America and
in immediately available funds without setoff, recoupment, deduction, defense or
counterclaim and free and clear of, and, except as required by applicable law,
without deduction or withholding for or on account of, any Taxes, but excluding
Taxes imposed on or measured by the Administrative Agent’s net income by the
jurisdiction of the Administrative Agent’s organization, the United States of
America, the State or City of New York or any taxing authority thereof. If,
under

 

5



--------------------------------------------------------------------------------

applicable law, any such Taxes are required to be deducted or withheld from any
such payment, each of the undersigned will pay additional interest or will make
additional payments in such amounts as may be necessary so that the net amount
received by the Administrative Agent, after withholding or deduction therefor
and for any Taxes and other taxes on such additional interest or amounts, will
be equal to the amount provided for herein. Each of the undersigned agrees to
furnish promptly to the Administrative Agent official receipts evidencing
payment of any Taxes so withheld or deducted. Each of the undersigned hereby
agrees to indemnify the Administrative Agent for, and to hold the Administrative
Agent harmless against, the full amount of Taxes imposed on or paid by the
Administrative Agent, and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. The indemnity
by each of the undersigned provided for in this paragraph shall apply and be
made whether or not the Taxes for which indemnification hereunder is sought have
been correctly or legally asserted. Amounts payable by each of the undersigned
under the indemnity set forth in this paragraph shall be paid within ten
(10) days from the date on which the Administrative Agent makes written demand
therefor. Determinations by the Administrative Agent pursuant to this paragraph
shall be conclusive absent manifest error, and the provisions of this paragraph
shall survive termination of this Guaranty.

Each of the undersigned acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from the Borrower such
information concerning the financial condition, business and operations of the
Borrower as such undersigned requires, and that the Lender Parties have no duty,
and such undersigned is not relying on the Lender Parties at any time, to
disclose to such undersigned any information relating to the business,
operations or financial condition of the Borrower.

Any other Person may become a guarantor hereunder and become bound by the terms
and conditions of this Guaranty, in each case effective as of the date set forth
in the applicable Joinder, by executing and delivering to the Administrative
Agent a Joinder to Guaranty substantially in the form attached hereto as Exhibit
“A” (a “Joinder”).

This Guaranty shall be binding upon each of the undersigned and their respective
successors and assigns, and to the extent that any of the undersigned is a
partnership, corporation, limited liability company or other entity, all
references herein to any of the undersigned shall be deemed to include any
successor or successors, whether immediate or remote, to such undersigned. The
term “undersigned” as used herein shall mean all parties executing this Guaranty
and each of them, and all such parties shall, to the extent set forth herein, be
jointly and severally obligated hereunder.

THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS THEREOF). Whenever possible each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

 

6



--------------------------------------------------------------------------------

Consistent with the foregoing, and notwithstanding any other provision of this
Guaranty to the contrary, in the event that any action or proceeding is brought
in whatever form and in whatever forum seeking to invalidate any Guarantor’s
obligations under this Guaranty under any fraudulent conveyance theory,
fraudulent transfer theory, or similar avoidance theory, whether under state or
federal law, such Guarantor (the “Affected Guarantor”), automatically and
without any further action being required of such Affected Guarantor or any
Lender Party, shall be liable under this Guaranty only for an amount equal to
the maximum amount of liability that could have been incurred under applicable
law by such Affected Guarantor under any guaranty of the Liabilities (or any
portion thereof) at the time of the execution and delivery of this Guaranty (or,
if such date is determined not to be the appropriate date for determining the
enforceability of such Affected Guarantor’s obligations hereunder for fraudulent
conveyance or transfer (or similar avoidance) purposes, on the date determined
to be so appropriate) without rendering such a hypothetical guaranty voidable
under applicable law relating to fraudulent conveyance, fraudulent transfer, or
any other grounds for avoidance (such highest amount determined hereunder being
any such Affected Guarantor’s “Maximum Guaranty Amount”), and not for any
greater amount, as if the stated amount of this Guaranty as to such Affected
Guarantor had instead been the Maximum Guaranty Amount. This paragraph is
intended solely to preserve the rights of the Lender Parties under this Guaranty
to the maximum extent not subject to avoidance under applicable law, and neither
any Affected Guarantor nor any other person or entity shall have any right or
claim under this paragraph with respect to the limitation described in this
Guaranty, except to the extent necessary so that the obligations of any Affected
Guarantor under this Guaranty shall not be rendered voidable under applicable
law. Without limiting the generality of the foregoing, the determination of a
Maximum Guaranty Amount for any Affected Guarantor pursuant to the provisions of
the second preceding sentence of this paragraph shall not in any manner reduce
or otherwise affect the obligations of any other Guarantor (including any other
Affected Guarantor) under the provisions of this Guaranty.

This Guaranty may be executed in any number of counterparts (including via
facsimile or in a .pdf or similar file) and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
Guaranty.

Other than automatic modifications related to the addition of a party hereto
pursuant to a Joinder, no amendment, modification or waiver of, or consent with
respect to, any provision of this Guaranty shall be effective unless the same
shall be in writing and signed and delivered by the Administrative Agent, and
then such amendment, modification, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.

Unless otherwise agreed by the Lender Parties and each of the undersigned in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by such undersigned for the benefit of the
Lender Parties or any term or provision thereof.

The obligations of each of the undersigned under this Guaranty are secured
pursuant to the Collateral Documents (as amended, restated, supplemented or
otherwise modified from time to time) and may be secured by one or more other
agreements (including one or more pledge agreements, mortgages, deeds of trust
or other similar documents).

 

7



--------------------------------------------------------------------------------

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS GUARANTY, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF THE UNDERSIGNED AND THE ADMINISTRATIVE AGENT
HEREBY EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID TO THE ADDRESS SET FORTH BENEATH ITS NAME ON THE SIGNATURE PAGES HERETO
(OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN WRITING TO THE OTHER
PARTIES AS ITS ADDRESS FOR NOTICE HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK; AND (C) WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

EACH OF THE UNDERSIGNED, AND (BY ACCEPTING THE BENEFITS HEREOF) EACH LENDER
PARTY, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AND
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. EACH OF THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THE FOREGOING WAIVER AND THAT
SUCH WAIVER IS A MATERIAL INDUCEMENT FOR THE LENDER PARTIES ENTERING INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
day and year first above written.

Notice Address for each Guarantor:

1811 Aksarben Drive

Omaha, NE 68106

Attention: Michelle Mapes – EVP General Counsel

                  & Corporate Secretary

Facsimile: (402) 952-4916

Email: michelle.mapes@gpreinc.com

 

GREEN PLAINS I LLC By: /s/ Michelle
Mapes                                              Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary GREEN PLAINS II LLC By: /s/ Michelle
Mapes                                              Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary FLEISCHMANN’S VINEGAR COMPANY, INC. By:
/s/ Michelle Mapes                                              Name: Michelle
Mapes Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS AGRICULTURAL
AND ENERGY FUND LLC By: /s/ Michelle
Mapes                                              Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary

Signature page to Guaranty

 



--------------------------------------------------------------------------------

GREEN PLAINS ASSET MANAGEMENT LLC

By: /s/ Michelle Mapes                                             

Name:  

Michelle Mapes

Title:  

EVP - General Counsel & Corp. Secretary

 

GREEN PLAINS COMMODITY MANAGEMENT LLC

By: /s/ Michelle Mapes                                             

Name:  

Michelle Mapes

Title:  

EVP - General Counsel & Corp. Secretary

GREEN PLAINS CATTLE COMPANY LLC

By: /s/ Michelle Mapes                                             

Name:  

Michelle Mapes

Title:  

EVP - General Counsel & Corp. Secretary

GREEN PLAINS GRAIN COMPANY LLC

By: /s/ Michelle Mapes                                             

Name:  

Michelle Mapes

Title:  

EVP - General Counsel & Corp. Secretary

GREEN PLAINS GRAIN COMPANY TN LLC

By: /s/ Michelle Mapes                                             

Name:  

Michelle Mapes

Title:  

EVP - General Counsel & Corp. Secretary

GREEN PLAINS INDUSTRIAL CLEANING SERVICES LLC

By: /s/ Michelle Mapes                                             

Name:  

Michelle Mapes

Title:  

EVP - General Counsel & Corp. Secretary

Signature page to Guaranty

 



--------------------------------------------------------------------------------

GREEN PLAINS TRADE GROUP LLC By: /s/ Michelle
Mapes                                              Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary GREEN PLAINS TRUCKING LLC By: /s/
Michelle Mapes                                              Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS HEREFORD LLC By: /s/
Michelle Mapes                                              Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS HOPEWELL LLC By: /s/
Michelle Mapes                                              Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS MADISON LLC By: /s/
Michelle Mapes                                              Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS MOUNT VERNON LLC By:
/s/ Michelle Mapes                                              Name: Michelle
Mapes Title: EVP - General Counsel & Corp. Secretary

Signature page to Guaranty



--------------------------------------------------------------------------------

GREEN PLAINS YORK LLC By: /s/ Michelle
Mapes                                              Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary GREEN PLAINS PROCESSING LLC By: /s/
Michelle Mapes                                              Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS ATKINSON LLC By: /s/
Michelle Mapes                                              Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS BLUFFTON LLC By: /s/
Michelle Mapes                                              Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS CENTRAL CITY LLC By:
/s/ Michelle Mapes                                              Name: Michelle
Mapes Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS COMMODITIES
LLC By: /s/ Michelle Mapes                                              Name:
Michelle Mapes Title: EVP - General Counsel & Corp. Secretary

Signature page to Guaranty



--------------------------------------------------------------------------------

GREEN PLAINS CORN OIL LLC By: /s/ Michelle
Mapes                                              Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary GREEN PLAINS FAIRMONT LLC By: /s/
Michelle Mapes                                              Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS HOLDINGS II LLC By:
/s/ Michelle Mapes                                              Name: Michelle
Mapes Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS OBION LLC By:
/s/ Michelle Mapes                                              Name: Michelle
Mapes Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS ORD LLC By:
/s/ Michelle Mapes                                              Name: Michelle
Mapes Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS OTTER TAIL LLC
By: /s/ Michelle Mapes                                              Name:
Michelle Mapes Title: EVP - General Counsel & Corp. Secretary

Signature page to Guaranty

 



--------------------------------------------------------------------------------

GREEN PLAINS SHENANDOAH LLC By: /s/ Michelle
Mapes                                              Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary GREEN PLAINS SUPERIOR LLC By: /s/
Michelle Mapes                                              Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary GREEN PLAINS WOOD RIVER LLC By:
/s/ Michelle Mapes                                              Name: Michelle
Mapes Title: EVP - General Counsel & Corp. Secretary

Signature page to Guaranty

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

BNP PARIBAS, as Administrative Agent and as Collateral Agent By: /s/ Andrew
Shapiro                                              Name: Andrew Shapiro Title:
Managing Director By: James McHale                                        
             Name: James McHale Title: Managing Director

Signature page to Guaranty

 